             Case 1:20-cv-01385-KBJ Document 7 Filed 12/01/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 GUN OWNERS OF AMERICA, INC.,                      )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )        Civil Action No. 20-1385 (KBJ)
                                                   )
 FEDERAL BUREAU OF INVESTIGATION,                  )
                                                   )
                 Defendant.                        )
                                                   )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s July 30, 2020 Minute Order, the parties, by and through their

respective undersigned counsel, respectfully submit this Joint Status Report.

       On May 22, 2020, Plaintiff sued the Federal Bureau of Investigation (“FBI”), alleging that

the FBI unlawfully withheld records responsive to Plaintiff’s Freedom of Information Act

(“FOIA”) request dated March 25, 2020, which sought records Plaintiff alleges are related to State

points of contact within the National Instant Criminal Background Check System administered by

the FBI. The parties informed the Court in their July 29, 2020 Joint Status Report (ECF No. 6) that

the FBI had completed its search for records and located approximately 853 pages responsive to

Plaintiff’s FOIA request. The FBI anticipated processing 500 pages per month, making its first

release of non-exempt information on October 23, 2020 and completing its release of information

by November 23, 2020.

       The FBI has reviewed the 853 pages. The FBI provided its first interim response by letter

dated October 22, 2020, informing Plaintiff that it reviewed 502 pages and was releasing 465 pages

subject to FOIA exemptions. The FBI provided its second interim response by letter dated

November 23, 2020, informing Plaintiff that it reviewed 351 pages, was releasing 282 pages
          Case 1:20-cv-01385-KBJ Document 7 Filed 12/01/20 Page 2 of 2




subject to a FOIA exemption, and referring three pages for consultation with another government

agency. The FBI still has 96 pages to process (including the three pages after their return to the

FBI from the other government agency) and anticipates making its next release by December 23,

2020. Thereafter, the parties intend to confer regarding the FBI’s production to ascertain whether

there are any outstanding issues.

       Accordingly, the parties respectfully propose that they file another joint status report by

January 11, 2021. A proposed order is attached.



Respectfully submitted,

 /s/ Robert J. Olson                              MICHAEL R. SHERWIN
 Robert J. Olson                                  Acting United States Attorney
 (D.C. Bar No. 1029318)
 Jeremiah L. Morgan                               DANIEL F. VAN HORN, D.C. Bar #924092
 (D.C. Bar No. 1012943)                           Chief, Civil Division
 William J. Olson, P.C.
 (D.C. Bar No. 233833)                            By:    /s/ Michael A. Tilghman II
 William J. Olson, P.C.                                   MICHAEL A. TILGHMAN II
 370 Maple Avenue West, Suite 4                           D.C. Bar # 988441
 Vienna, VA 22180-5615                                    Assistant United States Attorney
 703-356-5070 (telephone)                                 U.S. Attorney’s Office, Civil Division
 703-356-5085 (fax)                                       555 Fourth Street, N.W.
 wjo@mindspring.com (e-mail)                              Washington, D.C. 20530
                                                          (202) 252-7117
 Attorneys for Plaintiff                                  Michael.Tilghman@usdoj.gov

                                                  Attorneys for the United States of America
Dated: December 1, 2020




                                              -2-
